Citation Nr: 0208550	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to improved death pension benefits as the 
surviving spouse of the veteran.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision of the Louisville, Kentucky, Regional Office 
which determined that the appellant was not the veteran's 
surviving spouse for the purpose of entitlement to Department 
of Veterans Affairs (VA) improved death pension benefits.  In 
October 1999, the appellant requested that the veteran's 
claims file be transferred to the St. Petersburg, Florida, 
Regional Office (RO).  The appellant has represented herself 
throughout this appeal.  


FINDINGS OF FACT

1.  The appellant was legally divorced from the veteran in 
February 1996 and did not subsequently remarry him.  

2.  The veteran died in September 1998.  


CONCLUSION OF LAW

The appellant was not the surviving spouse of the deceased 
veteran and is therefore not eligible for VA improved death 
pension benefits.  38 U.S.C.A. §§ 101(3), 1541, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.3(b), 3.50(b) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the appellant's eligibility for VA 
improved death pension benefits, the Board observes that the 
VA has secured or attempted to secure all relevant records to 
the extent possible.  There remains no issue as to the 
substantial completeness of the appellant's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (1992).  The appellant has 
been advised by the statement of the case of the evidence 
that would be necessary for her to substantiate her claim.  
The appellant was scheduled for a hearing before a Member of 
the Board sitting at the RO in June 2002.  She failed to 
report for the scheduled hearing.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  

The VA shall pay death pension benefits to the surviving 
spouse of a veteran of a period of war who met the prescribed 
service requirements or was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability at the time of his or her death.  38 
U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.3(b) (2002).  The 
term "surviving spouse" means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of or procured by the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran, and after 
September 19, 1962, lived with another person and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.50(b) (2002).  


A September 1989 Commonwealth of Kentucky marriage 
certificate indicates that the appellant and the veteran were 
married on September [redacted], 1989.  In her undated apportionment 
request received in September 1991, the appellant related 
that she had not lived with the veteran since May and he had 
made no financial contributions to her support.  An October 
1991 written statement from the veteran advances that the 
appellant moved out of their house in August 1991.  A 
December 1991 Special Apportionment Decision (VA Form 21-441) 
reports that the appellant and the veteran separated in 
either May 1991 or August 1991.  The appellant was granted an 
apportionment of the veteran's VA benefits.  

A February 1996 Decree of Dissolution from the Henry County, 
Kentucky, Circuit Court conveys that the appellant and the 
veteran's marriage was legally dissolved.  A June 1996 letter 
from the VA to the appellant indicates that it had received a 
copy of the February 1996 Decree of Dissolution which "shows 
that you legally divorced [the veteran] on 02-[redacted]-96."  In 
August 1996, the appellant's apportionment of the veteran's 
VA benefits was retroactively terminated as of March 1, 1996.  

The veteran's September 1998 death certificate states that he 
died on September [redacted], 1998.  The veteran's marital status at 
the time of death was reported to be "divorced."  The 
informant was the veteran's daughter.

In her November 1998 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534), the appellant indicated that 
she was the veteran's surviving spouse and had lived 
continuously with him from the date of their marriage until 
his death.  


In her January 1999 notice of disagreement, the appellant 
stated that: "I was never divorced from [the veteran] and 
lived with him from 9/22/89 until his death on 9/[redacted]/98."  In 
an undated written statement received in December 1999, the 
appellant averred that she and the veteran had not been 
divorced.  

The appellant was legally divorced from the veteran in 
February 1996.  The veteran died in September 1998.  
Therefore, the appellant was not the veteran's surviving 
spouse at the time of his demise.  

The appellant asserts on appeal that she lived continuously 
with the veteran from the date of their marriage until his 
demise.  She avers that she had never been divorced from the 
veteran.  The Board observes that the appellant's statements 
as to her marital status are lacking credibility as they are 
completely rebutted by the objective evidence of record.  
Indeed, the appellant sought and was awarded a December 1991 
apportionment of the veteran's VA benefits based upon their 
separation in May or August 1991.  Further, the appellant did 
not deny the existence of her February 1996 divorce when she 
was notified by the VA in August 1996 of the retroactive 
termination of the apportionment of the veteran's VA benefits 
to her as of the date of the divorce.  The appellant has not 
advanced at any time that she remarried the veteran following 
their 1996 divorce.  

As the appellant was not the veteran's surviving spouse at 
the time of his demise, the Board concludes that the 
appellant does not meet the eligibility requirements for VA 
improved death pension benefits.  In reviewing a comparable 
factual scenario, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law and not 
the evidence is dispositive of a appellant's claim, the claim 
should be denied because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet 
App 426, 430 (1994).  


ORDER

The appellant is not the surviving spouse of the veteran; 
therefore entitlement to death pension benefits is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

